878 F.2d 381
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Melvin EVANS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 87-3977.
United States Court of Appeals, Sixth Circuit.
April 4, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Petitioner seeks review of a decision of the Benefits Review Board denying his claim for black lung benefits.  Respondent previously requested that this case be held in abeyance pending a decision of the United States Supreme Court in Whitfield v. Sebben, No. 87-821 (cert. granted, Feb. 22, 1988).  A decision in that case has issued sub nom Pittston Coal Group v. Sebben, 109 S.Ct. 414 (1988).  Respondent now moves that this case be remanded to the Benefits Review Board with instructions to vacate its decision and remand to the deputy commissioner for payment of black lung benefits in view of Pittston.    Having reviewed the record in light of Pittston and this court's decision in Kyle v. Director, OWCP, 819 F.2d 139 (6th Cir.1987), cert. denied, 109 S.Ct. 566 (1988), we grant respondent's motion.


2
It is ORDERED that this case is remanded to the Benefits Review Board which is instructed to vacate its decision and remand to the deputy commissioner for payment of benefits.